DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a simulation device for performing simulation using a robot model indicating a shape of the robot – disclosed in page 11, lines 10-20 of Submitted Specification;
a robot controller for driving the robot according to a movement command provided to the robot controller – page 10, lines 1-6; 
an imaging device for capturing an image of the robot – page 7, lines 11-18; 
an estimation module for estimating a position and pose of the imaging device relative to the robot based on the image of the robot captured by the imaging device - page 15, line 1-page 17, line 2;
a setting module for performing offline teaching to set a teaching point indicative of a position and pose to be taken by the robot – page 7, lines 1-8; page 13, lines 6-22; 
an image generating module for generating a simulation image of the robot model captured by a virtual camera arranged in a virtual space, wherein the image generating module arranges the robot model at the teaching point in the virtual space and generates a first simulation image of the robot model captured by the virtual camera that is arranged so that a position and pose of the virtual camera relative to the robot model coincide with the position and pose of the imaging device estimated by the estimation module – page 8, lines 19-24; page 13, line 23-page 14, line 21;
a first acquisition module for providing the robot controller with a first movement command to the teaching point and acquiring a first actual image of the robot captured by the imaging device after the robot has been driven according to the first movement command – page 17, liens 4-10; and 
a determination module for determining an amount of correction of a position and pose of the robot for the teaching point so that a position and pose of the robot on the first actual image approximates to a position and pose of the robot model on the first simulation image – page 17, lines 11-15; in claims 1-5.  In addition, the following claim limitations:
a deviation calculation module for calculating a deviation between the position and pose of the robot on an actual image of the robot captured by the imaging device and the position and pose of the robot model on the first simulation image – page 17, line 18-page 18, line 15; in claims 2 and 4. 
a correction amount calculating module for calculating, as the amount of correction, an amount of movement from the position and pose of the robot that has been driven according to the first movement command to a position and pose of the robot when the deviation is less than a predetermined threshold – page 19, lines 19-29; in claim 2.
a second acquisition module for providing the robot controller with a second movement command in a direction that reduces the deviation and performing an acquisition process for acquiring a second actual image captured of the robot by the imaging device when the robot has been driven according to the second movement command – page 18, line 16-page 19, line 14; in claim 3.
a correction amount calculating module for calculating, as the amount of correction, an amount of movement from a position and pose of the robot model when the deviation is less than a predetermined threshold to a position and pose of the robot model arranged at the teaching point – page 22, line 20-page 24, line 24; in claim 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over MATUSMOTO (US 2014/0018957), in view of CHEN et al. (US 2021/0023694).

As to claims 1 and 6, MATSUMOTO discloses a control system/method for controlling a robot, the control system/method comprising: 
a simulation device for performing simulation using a robot model indicating a shape of the robot (Fig. 8, S201-S203; [0011]); 
a robot controller for driving the robot according to a movement command provided to the robot controller [0012]; 
an imaging device for capturing an image of the robot [0039]; and 
an estimation module for estimating a position and pose of the imaging device relative to the robot based on the image of the robot captured by the imaging device [0040], wherein the simulation device includes: 
an image generating module for generating a simulation image of the robot model captured by a virtual camera arranged in a virtual space, wherein the image generating module arranges the robot model at the teaching point in the virtual space and generates a first simulation image of the robot model captured by the virtual camera that is arranged so that a position and pose of the virtual camera relative to the robot model coincide with the position and pose of the imaging device estimated by the estimation module [0042, 0051-0053, 0062-0064, 0089],
the control system further comprising a first acquisition module for providing the robot controller with a first movement command to the teaching point and acquiring a first actual image of the robot captured by the imaging device after the robot has been driven according to the first movement command [0015, 0058, 0065]; and a determination module for determining an amount of correction of a position and pose of the robot for the teaching point so that a position and pose of the robot on the first actual image approximates to a position and pose of the robot model on the first simulation image [0007, 0016, 0066-0072].


As to claim 2, Matsumoto further discloses the control system according to claim 1, wherein the determination module includes: a deviation calculation module for calculating a deviation between the position and pose of the robot on an actual image of the robot captured by the imaging device and the position and pose of the robot model on the first simulation image; and a correction amount calculating module for calculating, as the amount of correction, an amount of movement from the position and pose of the robot that has been driven according to the first movement command to a position and pose of the robot when the deviation is less than a predetermined threshold [0042, 0066-0072].

As to claim 3, Matsumoto further discloses the control system according to claim 2, wherein the determination module further includes a second acquisition module for providing the robot controller with a second movement command in a direction that reduces the deviation and performing an acquisition process for acquiring a second actual image captured of the robot by the imaging device when the robot has been driven according to the second movement command, wherein the second acquisition module repeatedly performs the acquisition process since the robot has been driven according to the first movement command until the deviation is less than the threshold, and as the amount of correction, the correction amount calculating module calculates a cumulative amount of second movement commands provided to the robot controller [0042, 0066-0072].

As to claim 4, Matsumoto further discloses the control system according to claim 1, wherein the determination module includes: a deviation calculation module for calculating a deviation between the position and pose of the robot on the first actual image and a position and pose of the robot model on the simulation image; and a correction amount calculating module for calculating, as the amount of correction, an amount of movement from a position and pose of the robot model when the deviation is less than a predetermined threshold to a position and pose of the robot model arranged at the teaching point [0042, 0066-0072].

As to claim 5, Matsumoto further discloses the control system according to claim 1, comprising a control device (Fig. 2; “ROBOT CONTROL DEVICE” 15) that controls the robot controller and the imaging device, the control device being connected to the imaging device, the robot controller, and the simulation device, wherein the estimation module, the first acquisition module, and the determination module are included in the control device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664